DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because "In the start of the art, transitory signals are commonplace as a medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation, the scope of a “computer readable medium' covers a signal per se." In order to overcome the 35 U.S.C. 101 rejection, the "One or more computer storage media" should be changed to "One or more non-transitory computer storage media".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al (US 10,750,245) and further in view of Houh et al (US 2007/0106693). 
For claim 1, Zeiler et al teach one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: 
causing a presentation of a default segmentation of a video (e.g. figure 2, column 6, lines 19-45, “a video canvas 201 for rendering video content for playback”; “navigation portion 202 may be configured to facilitate one or more jumping to a point within the video, selecting and/or jumping to scenes”); 
searching detected features of the video for matching features that match a query (e.g. figure 3, column 6, lines 34-53, “a search portion 206 for receiving user entry and/or selection of information related to a query for searching for semantic labels within the video); 
updating the presentation to represent the search segmentation (e.g. figure 4 step 406).
Zeiler et al do not further disclose re-segmenting the default segmentation into a search segmentation by segmenting one or more video segments, of the default segmentation, that include at least one of the matching features. Houh et al teach re-segmenting the default segmentation into a search segmentation by segmenting one or more video segments, of the default segmentation, that include at least one of the matching features (e.g. abstract, paragraph 127: “At step 1450, an optional segment cropper 1350 determines the boundaries of the audio/video segment containing the keywords of the media searches”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Houh et al into the teaching of Zeiler et al to enhance the audio/video search result (e.g. paragraph 5, Houh et al). 

For claim 10, Zeiler et al teach a computerized method comprising: Page 78 of 82Nonprovisional ApplicationP10585-US/359999 
causing a presentation of a first segmentation of a video (e.g. figure 2, column 6, lines 19-45, “a video canvas 201 for rendering video content for playback”; “navigation portion 202 may be configured to facilitate one or more jumping to a point within the video, selecting and/or jumping to scenes”); 
searching instances of detected features of the video to identify matching features that match a query and matching feature ranges indicating when the matching features are present in the video (e.g. figure 3, column 6, lines 34-53, “a search portion 206 for receiving user entry and/or selection of information related to a query for searching for semantic labels within the video); and 
updating the presentation to represent the second segmentation (e.g. figure 4 step 406).
Zeiler et al do not further disclose generating a second segmentation of the first segmentation using candidate boundaries comprising boundaries of the matching feature ranges. Houh et al teach generating a second segmentation of the first segmentation using candidate boundaries comprising boundaries of the matching feature ranges (e.g. abstract: “…merging one or more of the candidate media content resulting from the search…”, paragraph 127: “At step 1450, an optional segment cropper 1350 determines the boundaries of the audio/video segment containing the keywords of the media searches”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Houh et al into the teaching of Zeiler et al to enhance the audio/video search result (e.g. paragraph 5, Houh et al).
Claim 17 is rejected for the same reasons as discussed in claim 1 above, wherein figure 1 of Zeiler et al shows a processor 118. 
For claims 2 and 11, Zeiler et al teach the query comprises a keyword, wherein searching the detected features comprises searching for detected transcript words, detected object or action tags, or detected audio event tags that match the keyword (e.g. Zeiler et al, figure 3). 
For claims 3 and 12, Zeiler et la teach the query comprises a selected facet in a category of the detected features, the category comprising detected faces, detected sounds, detected visual scenes, or detected visual artifacts, wherein searching the detected features comprises searching for detected instances of the selected facet (e.g. Zeiler et al, figure 3).
For claims 4 and 13, Zeiler et al do not further disclose re-segmenting the default segmentation into the search segmentation comprises selecting candidate boundaries for the search segmentation from a set of boundaries, of time ranges when the detected features are present in the video, the candidate boundaries being located within a threshold distance of one of the matching features. Houh et al teach re-segmenting the default segmentation into the search segmentation comprises selecting candidate boundaries for the search segmentation from a set of boundaries, of time ranges when the detected features are present in the video, the candidate boundaries being located within a threshold distance of one of the matching features (e.g. paragraph 127: “…The segment cropper 1350 can compare the text of one or more word segments to the keyword. If there is a match, the timing boundaries are obtained for matching word segment, or segments…The timing boundaries of a word segment can include a start offset and an end offset, or duration…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Houh et al into the teaching of Zeiler et al to enhance the audio/video search result (e.g. paragraph 5, Houh et al).
For claims 5 and 14, Zeiler et al do not teach segmenting the one or more video segments penalizes candidate boundaries located within a time range when one of the matching features is present in the video. Houh et al teach segmenting the one or more video segments penalizes candidate boundaries located within a time range when one of the matching features is present in the video (e.g. paragraph 127: “…The segment cropper 1350 can compare the text of one or more word segments to the keyword. If there is a match, the timing boundaries are obtained for matching word segment, or segments…The timing boundaries of a word segment can include a start offset and an end offset, or duration…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Houh et al into the teaching of Zeiler et al to enhance the audio/video search result (e.g. paragraph 5, Houh et al).
For claim 18, Zeiler et al do not further disclose the re-segmentation of the default segmentation into the search segmentation uses candidate boundaries selected from boundaries of feature ranges of times when a set of the detected features that match the query are present in the video. Houh et al teach the re-segmentation of the default segmentation into the search segmentation uses candidate boundaries selected from boundaries of feature ranges of times when a set of the detected features that match the query are present in the video (e.g. paragraph 127: “…The segment cropper 1350 can compare the text of one or more word segments to the keyword. If there is a match, the timing boundaries are obtained for matching word segment, or segments…The timing boundaries of a word segment can include a start offset and an end offset, or duration…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Houh et al into the teaching of Zeiler et al to enhance the audio/video search result (e.g. paragraph 5, Houh et al).

Claims 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al (US 10,750,245) and Houh et al (US 2007/0106693), as applied to claims 1-5, 10-14 and 17-18 above, and further in view of Pham et al (US 11,120,490).
For claims 7, 16 and 20, Zeiler et al and Houh et al do not further disclose the presentation of the default segmentation represents boundaries of the one or more video segments as an underlay to a video timeline, wherein updating the presentation to represent the search segmentation comprises adding to the video timeline boundaries that are within the one or more video segments and are identified by the search segmentation. Pham et al teach the presentation of the default segmentation represents boundaries of the one or more video segments as an underlay to a video timeline, wherein updating the presentation to represent the search segmentation comprises adding to the video timeline boundaries that are within the one or more video segments and are identified by the search segmentation (e.g. figure 8, step 812 and figure 9A). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pham et al into the teaching of Zeiler et al and Houh et al to enhance the audio/video search result. 

Claims 6, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al (US 10,750,245) and Houh et al (US 2007/0106693), as applied to claims 1-5, 10-14 and 17-18 above, and further in view of Girgensohn et al (US 2014/0270708). 
For claims 6, 15, and 19,  Zeiler and Houh et al do not teach the presentation of the default segmentation comprises interactive tiles that represent the one or more video segments of the default segmentation, wherein updating the presentation to represent the search segmentation comprises breaking up the interactive tiles to represent smaller units of the one or more video segments identified by the search segmentation. Girgensohn et al teach the presentation of the default segmentation comprises interactive tiles that represent the one or more video segments of the default segmentation, wherein updating the presentation to represent the search segmentation comprises breaking up the interactive tiles to represent smaller units of the one or more video segments identified by the search segmentation (e.g. figures 1 and 2). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Girgensohn et al into the teaching of Zeiler et al and Houh et al to enhance the audio/video search result.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119. The examiner can normally be reached M-Thur: 7:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Email: daquan.zhao1@uspto.gov.  
Phone: (571)270-1119





/DAQUAN ZHAO/Primary Examiner, Art Unit 2484